Exhibit 10.22
THE J. M. SMUCKER COMPANY
RESTRICTED STOCK AGREEMENT
WHEREAS, ______________ (the “Grantee”) is an employee of The J. M. Smucker
Company, an Ohio corporation (the “Company”), or one of its Subsidiaries; and
WHEREAS, the execution of an agreement in the form hereof (this “Agreement”) has
been authorized by a resolution of the Executive Compensation Committee of the
Board or its designee (the “Committee”), pursuant to The J. M. Smucker
Company 2010 Equity and Incentive Compensation Plan (the “Plan”), as of
______________ (the “Date of Grant”);
NOW, THEREFORE, the Company hereby grants to the Grantee __________ shares of
Restricted Stock (the “Restricted Stock”), effective as of the Date of Grant,
subject to the terms and conditions of the Plan and the following additional
terms, conditions, limitations and restrictions.
ARTICLE I
DEFINITIONS


All terms used herein with initial capital letters and not otherwise defined
herein that are defined in the Plan shall have the meanings assigned to them in
the Plan.
“Disability” means the occurrence of either of the following: (i) the Grantee
becoming unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months or (ii) the Grantee is, by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, receiving
income replacement benefits for a period of not less than three months under the
Company’s accident and health plan for employees of the Company.
ARTICLE II
CERTAIN TERMS OF THE RESTRICTED STOCK


1.Issuance of the Restricted Stock. The Restricted Stock covered by this
Agreement shall be issued to the Grantee effective upon the Date of Grant. The
Restricted Stock shall be registered in the Grantee’s name and shall be fully
paid and nonassessable. Any certificates or evidence of award shall bear an
appropriate legend referring to the restrictions hereinafter set forth.
2.Restrictions on Transfer of the Restricted Stock. The Restricted Stock may not
be sold, exchanged, assigned, transferred, pledged, encumbered, or otherwise
disposed of by the Grantee, except to the Company, unless the Restricted Stock
has become nonforfeitable as



--------------------------------------------------------------------------------



provided in Article II, Section 3 hereof; provided, however, that the Grantee’s
rights with respect to such Restricted Stock may be transferred by will or
pursuant to the laws of descent and distribution. Any purported transfer or
encumbrance in violation of the provisions of this Article II, Section 2 shall
be void, and the other party to any such purported transaction shall not obtain
any rights to or interest in such Restricted Stock. The Committee in its sole
discretion, when and as permitted by the Plan, may waive the restrictions on
transferability with respect to all or a portion of the Restricted Stock.
3.Vesting of the Restricted Stock. Subject to the terms of this Agreement and
the Grantee’s compliance with the provisions set forth in the Restrictive
Covenant Agreement attached hereto as Exhibit A (the “Restrictive Covenant
Agreement”), the Restricted Stock conditionally vests as follows:
(a)The Restricted Stock covered by this Agreement shall vest and become
nonforfeitable on the date that the Grantee turns 60 years of age (or, if such
date is not a business day, then on the next succeeding business day), subject
to the Grantee’s continuous service with the Company or a Subsidiary
(“Continuous Service”) from the date hereof through such date.
(b)Notwithstanding the provisions of Article II, Section 3(a), if the following
occur: (i) the death of the Grantee, (ii) the Grantee’s Continuous Service is
terminated by the Company or a Subsidiary for Disability, or (iii) the
occurrence of a Change in Control, then all of the Restricted Stock covered by
this Agreement shall become nonforfeitable or transferable, as applicable.
(c)Notwithstanding the provisions of Article II, Section 3(a), if the Grantee
leaves the employ of the Company or a Subsidiary prior to turning 60 years of
age under circumstances determined by the Committee to be for the convenience of
the Company, the Committee may, when, and as permitted by the Plan, determine
that all of the Restricted Stock covered by this Agreement shall become
nonforfeitable or transferable, as applicable.
4.Forfeiture of Shares. The Restricted Stock shall be forfeited, except as
otherwise provided in Article II, Section 3 above, if the Grantee ceases to be
in Continuous Service prior to turning 60 years of age or in the event the
Committee determines the Grantee has engaged in Detrimental Activity as such
term is defined in the Plan. In the event of a forfeiture, any certificate(s)
representing the Restricted Stock or any evidence of direct registration of the
Restricted Stock covered by this Agreement shall be cancelled.
5.Dividend, Voting and Other Rights. Except as otherwise provided herein, from
and after the Date of Grant, the Grantee shall have all of the rights of a
shareholder with respect to the Restricted Stock covered by this Agreement,
including the right to vote such Restricted Stock; provided, however, that the
Grantee shall have no right to any dividends (whether in the form of cash,
Common Shares, or other securities) that are declared prior to the date the
applicable Restricted Stock vests.
- 2 -

--------------------------------------------------------------------------------



6.Retention of Restricted Stock in Book Entry Form. The Restricted Stock shall
be held at the Company’s transfer agent in book entry form with appropriate
restrictions relating to the transfer of such Restricted Stock until all
restrictions thereon shall have lapsed.
ARTICLE III
GENERAL PROVISIONS


7.Compliance with Law. The Company shall make reasonable efforts to comply with
all applicable federal, state, and foreign securities laws; provided, however,
notwithstanding any other provision of this Agreement, the Company shall not be
obligated to issue any Common Shares pursuant to this Agreement if the issuance
thereof would result in a violation of any such law.
8.Withholding Taxes. To the extent that the Company or any Subsidiary is
required to withhold federal, state, local, or foreign taxes in connection with
the Restricted Stock or any delivery of Common Shares pursuant to this
Agreement, and the amounts available to the Company or such Subsidiary for such
withholding are insufficient, it shall be a condition to the receipt of the
Restricted Stock or such delivery that the Grantee make arrangements
satisfactory to the Company for payment of the balance of such taxes required to
be withheld. The Grantee hereby elects to satisfy this withholding obligation by
having withheld, from the Common Shares otherwise deliverable to the Grantee,
Common Shares having a value equal to the minimum amount of taxes required to be
withheld (except where the Grantee has made an election under Section 83(b) of
the Code with respect to the Common Shares subject to delivery). The Common
Shares so retained shall be credited against such withholding requirement at the
Market Value per Share on the date of such retention. The Company may, at the
request of the Grantee, withhold Common Shares for payment of taxes in excess of
the minimum amount of taxes required to be withheld; provided, however, that in
no event shall the Company withhold Common Shares for payment of taxes in excess
of the maximum statutory individual tax rate in the jurisdiction(s) applicable
to the Grantee.
9.Continuous Service. For purposes of this Agreement, the Continuous Service of
the Grantee with the Company or a Subsidiary shall not be deemed to have been
interrupted, and the Grantee shall not be deemed to have ceased to be an
employee of the Company or Subsidiary, by reason of the (a) transfer of his or
her employment among the Company and its Subsidiaries or (b) a leave of absence
approved by a duly constituted officer of the Company or a Subsidiary.
10.Right to Terminate Employment. No provision of this Agreement shall limit in
any way whatsoever any right that the Company or a Subsidiary may otherwise have
to terminate the employment of the Grantee at any time. Nothing herein shall be
deemed to create a contract or a right to employment with respect to the
Grantee.
11.Relation to Other Benefits. Any economic or other benefit to the Grantee
under this Agreement or the Plan shall not be taken into account in determining
any benefits to which the Grantee may be entitled under any profit-sharing,
retirement, or other benefit or
- 3 -

--------------------------------------------------------------------------------



compensation plan maintained by the Company or a Subsidiary and shall not affect
the amount of any life insurance coverage available to any beneficiary under any
life insurance plan covering employees of the Company or a Subsidiary.
12.Amendments. Any amendment to the Plan shall be deemed to be an amendment to
this Agreement to the extent that the amendment is applicable hereto; provided,
however, that no amendment shall impair the rights of the Grantee under this
Agreement without the Grantee’s consent; further provided, however, that the
Grantee’s consent shall not be required to an amendment that is deemed necessary
by the Company to ensure compliance with (or exemption from) Section 409A of the
Code or the Dodd-Frank Wall Street Reform and Consumer Protection Act or any
regulations promulgated thereunder.
13.Severability. In the event that one or more of the provisions of this
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.
14.Relation to Plan. This Agreement is subject to the terms and conditions of
the Plan. In the event of any inconsistency between the provisions of this
Agreement and the Plan, the Plan shall govern. The Committee acting pursuant to
the Plan, as constituted from time to time, shall, except as expressly provided
otherwise herein, have the right to determine any questions which arise in
connection with the grant of the Restricted Stock.
15.Nature of Grant. The Grantee agrees that: (a) the Plan is established
voluntarily by the Company, it is discretionary in nature, and it may be
modified, amended, suspended, or terminated by the Company at any time; (b) the
grant of the Restricted Stock is voluntary and occasional and does not create
any contractual or other right to receive future grants of restricted stock, or
benefits in substitution of restricted stock, even if restricted stock have been
granted repeatedly in the past; (c) all decisions with respect to future
restricted stock grants shall be at the sole discretion of the Company;
(d) participation in the Plan is voluntary; (e) the Restricted Stock are not a
part of normal or expected pay package for any purposes; (f) if the Grantee is a
Covered Employee within the meaning of the Company’s Clawback of Incentive
Compensation Policy (the “Policy”), he or she acknowledges and accepts the terms
and conditions of the Policy as in effect on the Date of Grant; and (g) in
consideration of the grant of the Restricted Stock, no claim or entitlement to
compensation or damages shall be created by any forfeiture or other termination
of the Restricted Stock or diminution in value of the Restricted Stock, and the
Grantee releases the Company and its Subsidiaries from any such claim that may
arise. If any such claim is found by a court of competent jurisdiction to have
been created, then, by signing this Agreement, the Grantee shall be deemed
irrevocably to have waived the Grantee’s entitlement to pursue such claim.
16.Restrictive Covenants. By executing this Agreement, the Grantee hereby agrees
to the terms and conditions set forth in the Restrictive Covenant Agreement.
17.Electronic Delivery. The Company may, in its sole discretion, deliver any
documents related to the Restricted Stock and the Grantee’s participation in the
Plan, or future
- 4 -

--------------------------------------------------------------------------------



awards that may be granted under the Plan, by electronic means or request the
Grantee’s consent to participate in the Plan by electronic means. The Grantee
consents to receive such documents by electronic delivery and, if requested,
agrees to participate in the Plan through an on-line or electronic system
established and maintained by the Company or another third party designated by
the Company.


18.Governing Law. This Agreement is made under, and shall be governed by and
construed in accordance with the internal substantive laws of, the State of
Ohio, without giving effect to the choice of law principles thereof.


19.Transfer Restrictions. The Restricted Stock shall be subject to the
provisions of Section 16 of the Plan relating to the prohibition on the
assignment or transfer of the rights granted hereunder.
20.Professional Advice. The acceptance of the Restricted Stock may have
consequences under federal and state tax and securities laws that may vary
depending upon the individual circumstances of the Grantee. Accordingly, the
Grantee acknowledges that the Grantee has been advised to consult his or her
personal legal and tax advisors in connection with this Agreement and the
Restricted Stock.
21.Notices. Any notice hereunder by the Grantee shall be given to the Company in
writing and such notice shall be deemed duly given only upon receipt thereof by
the Corporate Secretary of the Company at the Company’s principal executive
offices. Any notice hereunder by the Company shall be given to the Grantee in
writing at the most recent address as the Grantee may have on file with the
Company.
22.Data Privacy. The Grantee explicitly and unambiguously consents to the
collection, use, and transfer, in electronic or other form, of the Grantee’s
personal data as described in this Agreement by and among the Company and its
Subsidiaries for the exclusive purpose of implementing, administering, and
managing the Grantee’s participation in the Plan. The Grantee understands that
the Company and its Subsidiaries hold (but only process or transfer to the
extent required or permitted by local law) the following personal information
about the Grantee: the Grantee’s name, home address and telephone number, date
of birth, social insurance number or other identification number, salary,
nationality, job title, any Common Shares or directorships held in the Company,
details of all options or any other entitlement to Common Shares awarded,
canceled, exercised, vested, unvested, or outstanding in the Grantee’s favor,
for the purpose of implementing, administering, and managing the Plan (“Data”).
The Grantee understands that Data may be transferred to third parties assisting
in the implementation, administration, and management of the Plan, including
[List administrator(s)], that these recipients may be located in the Grantee’s
country or elsewhere, and that the recipient’s country may have different data
privacy laws and protections than those that apply in the Grantee’s country. The
Grantee understands that the Grantee may request a list with the names and
addresses of any potential recipients of the Data by contacting the Grantee’s
local human resources representative. The Grantee authorizes these recipients to
receive, possess, use, retain, and transfer the Data, in electronic or other
form, for the purposes of implementing,
- 5 -

--------------------------------------------------------------------------------



administering, and managing the Grantee’s participation in the Plan, including
any requisite transfer of such Data as may be required to a broker or other
third party with whom the Grantee may elect to deposit any shares acquired upon
the vesting of the Restricted Stock. The Grantee understands that Data shall be
held only as long as is necessary to implement, administer, and manage the
Grantee’s participation in the Plan and in accordance with local law. The
Grantee understands that the Grantee may, at any time, view Data, request
additional information about the storage and processing of Data, require any
necessary amendments to Data, or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing the Grantee’s local human resources
representative. The Grantee understands, however, that refusing or withdrawing
the Grantee’s consent may affect the Grantee’s ability to participate in the
Plan. For more information on the consequences of the Grantee’s refusal to
consent or withdrawal of consent, the Grantee hereby understands that the
Grantee may contact the Grantee’s local human resources representative.
23.Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original but all of which together shall constitute one
and the same instrument.
24.Binding Effect. This Agreement shall inure to the benefit of and be binding
upon the parties hereto and their respective heirs, executors, administrators,
successors, and assigns.
25.Entire Agreement. This Agreement, the Plan, and the Restrictive Covenant
Agreement constitute the entire agreement between the parties hereto with
respect to the subject matter hereof and thereof, merging any and all prior
agreements.


[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]


- 6 -


--------------------------------------------------------------------------------



This Agreement is executed by the Company as of the ______ day of __________.
        THE J. M. SMUCKER COMPANY


         
          By:_______________________________
          Name:  
          Title: 


The undersigned hereby acknowledges receipt of an executed original of this
Agreement, together with a copy of the prospectus for the Plan, dated
__________, summarizing key provisions of the Plan, and accepts the award of the
Restricted Stock granted hereunder on the terms and conditions set forth herein
and in the Plan.
Date: ______________________   Grantee:




--------------------------------------------------------------------------------



Exhibit A


Restrictive Covenant Agreement


        As a condition to the Grantee’s receipt of the Restricted Stock awarded
to the Grantee under the terms of the Restricted Stock Agreement between the
Grantee and The J. M. Smucker Company, an Ohio corporation (the “Company”),
dated as of ________ (the “Award Agreement”), the Grantee agrees to be subject
to the terms and conditions of this Restrictive Covenant Agreement (this
“Agreement”).


        1.  Definitions.


        All terms used herein with initial capital letters and not otherwise
defined herein shall have the meanings assigned to them in the Award Agreement
(including any definitions incorporated by reference to the Plan).


        “Affiliated Company” means any organization controlling, controlled by,
or under common control with the Company.


        “Confidential Information” means the Company’s technical or business or
personnel information not readily available to the public or generally known in
the trade, including inventions, developments, trade secrets and other
confidential information, knowledge, data and know-how of the Company or any
Affiliated Company, whether or not they originated with the Grantee, or
information which the Company or any Affiliated Company received from third
parties under an obligation of confidentiality.


        “Conflicting Product” means any product, process, machine, or service of
any person or organization, other than the Company or any Affiliated Company, in
existence or under development (i) that resembles or competes with a product,
process, machine, or service upon or with which the Grantee shall have worked
during the two years prior to the Grantee’s termination of service with the
Company or any Affiliated Company or (ii) with respect to which during that
period of time the Grantee, as a result of his or her job performance and
duties, shall have acquired knowledge of Confidential Information, and whose use
or marketability could be enhanced by application to it of Confidential
Information. For purposes of this section, it shall be conclusively presumed
that the Grantee has knowledge of information to which he or she has been
directly exposed through actual receipt or review of memoranda or documents
containing such information or through actual attendance at meetings at which
such information was discussed or disclosed.


        “Conflicting Organization” means any person or organization that is
engaged in or about to become engaged in research on or development, production,
marketing, or selling of a Conflicting Product.


        “Look-back Period” means a 12-month period prior to a breach of the
applicable section of this Agreement.
- 8 -



--------------------------------------------------------------------------------





        “Restricted Period” means the period during which the Grantee is
employed by the Company or a Subsidiary plus one year after the date the
Grantee’s Continuous Service is terminated.


        2.  Right to Retain Common Shares Contingent on Protection of
Confidential Information.


        The Grantee agrees that at all times, both during and after the term of
the Grantee’s service with the Company or any Affiliated Company, to hold in the
strictest confidence, and not to use (except for the benefit of the Company at
the Company’s direction) or disclose (except for the benefit of the Company at
the Company’s direction), regardless of when disclosed to the Grantee, any and
all Confidential Information of the Company or any Affiliated Company. The
Grantee understands that for purposes of this Section 2, Confidential
Information further includes, but is not limited to, information pertaining to
any aspect of the business of the Company or any Affiliated Company which is
either information not known (or known as a result of a wrongful act of the
Grantee or of others who were under confidentiality obligations as to the item
or items involved) by actual or potential competitors of the Company or other
third parties not under confidentiality obligations to the Company. If, during
the Restricted Period, the Grantee discloses or uses, or threatens to disclose
or use, any Confidential Information other than in the course of performing
authorized services for the Company (or any Affiliated Company), the Restricted
Stock, whether vested or not, shall be immediately forfeited and cancelled, and
the Grantee shall immediately return to the Company the Common Shares received
in connection with any vesting of the Restricted Stock during the Look-back
Period or the pre-tax income derived from any disposition of the Common Shares
during the Look-back Period.


        3.  No Interference with Customers or Suppliers.


        In order to forestall the disclosure or use of Confidential Information
as well as to deter the Grantee’s intentional interference with the contractual
relations of the Company or any Affiliated Company, the Grantee’s intentional
interference with prospective economic advantage of the Company or any
Affiliated Company, and to promote fair competition, the Grantee agrees that the
Grantee’s right to the Common Shares upon vesting of the Restricted Stock is
contingent upon the Grantee refraining, during the Restricted Period, for
himself or herself or any third party, directly or indirectly, from using
Confidential Information to (i) divert or attempt to divert from the Company (or
any Affiliated Company) any business of any kind in which it is engaged, or (ii)
intentionally solicit its customers with which it has a contractual relationship
as to Conflicting Products, or to interfere with the contractual relationship
with any of its suppliers or customers (collectively, “Interfere”). If, during
the Restricted Period, the Grantee breaches his or her obligation not to
Interfere, the Grantee’s right to the Common Shares upon vesting of the
Restricted Stock shall not have been earned and the Restricted Stock, whether
vested or not, shall be immediately forfeited and cancelled, and the Grantee
shall immediately return to the Company the Common Shares received in connection
with any vesting of the Restricted Stock during the Look-back Period or the
pre-tax income derived from any disposition of the Common Shares during the
Look-back Period. For avoidance of doubt, the term “Interfere” shall not
- 9 -

--------------------------------------------------------------------------------



include any advertisement of Conflicting Products through the use of media
intended to reach a broad public audience (such as television, cable, or radio
broadcasts, or newspapers or magazines) or the broad distribution of coupons
through the use of direct mail or through independent retail outlets. THE
GRANTEE UNDERSTANDS THAT THIS SECTION 3 IS NOT INTENDED TO AND DOES NOT PROHIBIT
THE CONDUCT DESCRIBED BUT PROVIDES FOR THE CANCELLATION OF THE RESTRICTED STOCK
AND A RETURN TO THE COMPANY OF THE COMMON SHARES RECEIVED IN CONNECTION WITH ANY
VESTING OF THE RESTRICTED STOCK DURING THE LOOK-BACK PERIOD OR THE GROSS TAXABLE
PROCEEDS OF ANY DISPOSITION OF THE COMMON SHARES DURING THE LOOK-BACK PERIOD IF
THE GRANTEE SHOULD CHOOSE TO VIOLATE THIS “NO INTERFERENCE WITH CUSTOMERS OR
SUPPLIERS” PROVISION DURING THE RESTRICTED PERIOD.


        4.  No Solicitation of Employees.


        In order to forestall the disclosure or use of Confidential Information,
as well as to deter the Grantee’s intentional interference with the contractual
relations of the Company or any Affiliated Company, the Grantee’s intentional
interference with prospective economic advantage of the Company or any
Affiliated Company, and to promote fair competition, the Grantee agrees that the
Grantee’s right to the Common Shares upon vesting of the Restricted Stock is
contingent upon the Grantee refraining, during the Restricted Period, for
himself or herself or any third party, directly or indirectly, from soliciting
for employment any person employed by the Company, or by any Affiliated Company,
during the period of the solicited person’s employment and for a period of one
year after the termination of the solicited person’s employment with the Company
or any Affiliated Company (collectively, “Solicit”). If, during the Restricted
Period, the Grantee breaches his or her obligation not to Solicit, the Grantee’s
right to the Common Shares upon vesting of the Restricted Stock shall not have
been earned and the Restricted Stock, whether vested or not, shall be
immediately forfeited and cancelled, and the Grantee shall immediately return to
the Company the Common Shares received in connection with any vesting of the
Restricted Stock during the Look-back Period or the pre-tax income derived from
any disposition of the Common Shares during the Look-back Period. THE GRANTEE
UNDERSTANDS THAT THIS SECTION 4 IS NOT INTENDED TO AND DOES NOT PROHIBIT THE
CONDUCT DESCRIBED BUT PROVIDES FOR THE CANCELLATION OF THE RESTRICTED STOCK AND
A RETURN TO THE COMPANY OF THE COMMON SHARES RECEIVED IN CONNECTION WITH ANY
VESTING OF THE RESTRICTED STOCK DURING THE LOOK-BACK PERIOD OR THE GROSS TAXABLE
PROCEEDS OF ANY DISPOSITION OF THE COMMON SHARES DURING THE LOOK-BACK PERIOD IF
THE GRANTEE SHOULD CHOOSE TO VIOLATE THIS “NO SOLICITATION OF EMPLOYEES”
PROVISION DURING THE RESTRICTED PERIOD.


         5.  Right to Retain Common Shares Contingent on Continuing
Non-Conflicting Employment.


        In order to forestall the disclosure or use of Confidential Information,
as well as to deter the Grantee’s intentional interference with the contractual
relations of the Company or any
- 10 -

--------------------------------------------------------------------------------



Affiliated Company, the Grantee’s intentional interference with prospective
economic advantage of the Company or any Affiliated Company, and to promote fair
competition, the Grantee agrees that the Grantee’s right to the Common Shares
upon vesting of the Restricted Stock is contingent upon the Grantee refraining,
during the Restricted Period, from rendering services, directly or indirectly,
as director, officer, employee, agent, consultant, or otherwise, to any
Conflicting Organization, except a Conflicting Organization whose business is
diversified and that, as to that part of its business to which the Grantee
renders services, is not a Conflicting Organization, provided that the Company
shall receive separate written assurances satisfactory to the Company from the
Grantee and the Conflicting Organization that the Grantee shall not render
services during such period with respect to a Conflicting Product. If, during
the Restricted Period, the Grantee shall render services to any Conflicting
Organization other than as expressly permitted herein, the Grantee’s right to
the Common Shares upon vesting of the Restricted Stock shall not have been
earned and the Restricted Stock, whether vested or not, shall be immediately
forfeited and cancelled, and the Grantee shall immediately return to the Company
the Common Shares received in connection with any vesting of the Restricted
Stock during the Look-back Period or the pre-tax income derived from any
disposition of the Common Shares during the Look-back Period. THE GRANTEE
UNDERSTANDS THAT THIS SECTION 5 IS NOT INTENDED TO AND DOES NOT PROHIBIT THE
GRANTEE FROM RENDERING SERVICES TO A CONFLICTING ORGANIZATION BUT PROVIDES FOR
THE CANCELLATION OF THE RESTRICTED STOCK AND A RETURN TO THE COMPANY OF THE
COMMON SHARES RECEIVED IN CONNECTION WITH ANY VESTING OF THE RESTRICTED STOCK
DURING THE LOOK-BACK PERIOD OR THE GROSS TAXABLE PROCEEDS OF ANY DISPOSITION OF
THE COMMON SHARES DURING THE LOOK-BACK PERIOD IF THE GRANTEE SHOULD CHOOSE TO
RENDER SUCH SERVICES DURING THE RESTRICTED PERIOD.


        6.  Injunctive and Other Available Relief.


        To the extent not prohibited by law, any cancellation of the Restricted
Stock pursuant to any of Sections 2 through 5 above shall not restrict, abridge,
or otherwise limit in any fashion the types and scope of injunctive and other
available relief to the Company. Notwithstanding any provision of this Agreement
to the contrary, nothing under this Agreement shall limit, abridge, modify, or
otherwise restrict the Company (or any Affiliated Company) from pursuing any or
all legal, equitable, or other appropriate remedies to which the Company may be
entitled under any other agreement with the Grantee, any other plan, program,
policy, or arrangement of the Company (or any Affiliated Company) under which
the Grantee is covered or participates, or any applicable law, all to the
fullest extent not prohibited under applicable law.


        7.  Permitted Reporting and Disclosure.


        Notwithstanding any language in this Agreement to the contrary, nothing
in this Agreement prohibits the Grantee from reporting possible violations of
federal law or regulation to any governmental agency or governmental entity, or
making other disclosures that are protected under federal law or regulation;
provided, that, in each case such communications and disclosures are consistent
with applicable law. Notwithstanding the foregoing, under no
- 11 -

--------------------------------------------------------------------------------



circumstance is the Grantee authorized to disclose any information covered by
the Company’s attorney-client privilege or attorney work product or the
Company’s trade secrets without prior written consent of the Company’s General
Counsel. Any reporting or disclosure permitted under this Section 7 shall not
result in the cancellation of the Restricted Stock. The Grantee is entitled to
certain immunities from liability under state and federal law for disclosing
trade secrets if the disclosure was made to report or investigate an alleged
violation of law, subject to certain conditions.


        8.  Severability.


        If any provisions of this Agreement is determined to be invalid or
unenforceable for any reason, that provision shall be modified rather than
voided, if possible, in order to achieve the intent of the parties to the extent
possible. If any provision in this Agreement is held to be invalid or
unenforceable for any non-material reason, and cannot be modified to make it
enforceable, the remaining provisions shall be construed as if the invalid or
unenforceable provision had not been included. In any event, all other
provisions of this Agreement shall be deemed valid and enforceable to the
fullest extent possible.




[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]
- 12 -